Broyles, J.
Where a misdemeanor was tried in a city court, and from the judgment therein a certiorari was taken to the superior court, and, upon the overruling of the certiorari, the defendant excepted, the hill of exceptions should have been served upon the solicitor-general of the cir*484cuit, instead of upon the solicitor of the city court. It appearing in this case that the solicitor-general was not so served, and did not acknowledge or waive service, the writ of error must be dismissed. McColers v. State, 74 Ga. 411; Butts v. State, 90 Ga. 450 (16 S. E. 96) ; Moore v. State, 96 Ga. 309 (22 S. E. 760) ; MeElhannon v. State, 112 Ga. 221 (37 S. E. 402) ; Culbreth v. State, 115 Ga. 242 (41 S. E. 594) ; Glenn v. State, and Gilbert v. State, 122 Ga. 593 (50 S. E. 371) ; McDonald v. Town of Ludowici, 3 Ga. App. 656 (60 S. E. 337).
Decided December 22, 1914.
Certiorari; from Jackson superior court—Judge Brand. June 27, 1914.
Thomas J. Shackelford, for plaintiff in error.
P. Cooley, solicitor, contra.

Writ of error dismissed.